t c memo united_states tax_court roydell campbell petitioner v commissioner of internal revenue respondent docket no filed date roydell campbell pro_se shawna a early for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 a of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and continued - - the issues for decision are whether the proceeds of loans received from a qualified_employer_plan are distributions and therefore taxable_income to petitioner whether petitioner must include in income a state_income_tax refund and whether petitioner is liable for the accuracy-related_penalty under sec_6662 a findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in the bronx new york petitioner has been employed by the city of new york for more than years as an assistant engineer petitioner participated in the new york city employees’ retirement_system nycers plan the plan a qualified_employer_plan employees were permitted to borrow from the plan the loan application stated that the balance outstanding on any existing loan is combined with the new cash loan and establishes a new loan the loans were repaid in biweekly payroll withholdings employees ' continued all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency contains adjustments to petitioner’s itemized_deductions these are computational adjustments which will be affected by the outcome of the other issues to be decided and we do not separately address them - - had the following options for the repayment schedule minimum repayment repay in years or less a specific repayment amount per pay_period or a specified number of repayments the following warning appears on the application above the repayment schedule section pleask read this information before making your selections federal tax law provides that where the total outstanding loan is either greater than dollar_figure or the term of repayment exceed sec_5 years or if the loan is subsegquently not repaid the loan is subject_to a determination as to whether any part of it constitutes a taxable_distribution between and petitioner borrowed funds from the plan totaling dollar_figure including interest petitioner borrowed funds from the plan on separate occasions between date and date when each new loan was made any existing loans were rolled into the new loan at issue are the 28th and 29th loans the 28th loan was made on date in the amount of dollar_figure by the terms of the date loan petitioner agreed to pay dollar_figure biweekly over pay periods the 29th loan was made on date in the amount of dollar_figure once again all existing loans were rolled into the new loan by the terms of the date loan petitioner agreed to pay dollar_figure biweekly over pay periods petitioner selected the minimum repayment option in the aforementioned loans - nycers sent petitioner two forms 1099-r distributions from pensions annuities retirement profit--sharing plans iras insurance contracts etc reflecting taxable amounts of dollar_figure and dollar_figure on his federal_income_tax return petitioner itemized his deductions on schedule a and claimed a deduction of dollar_figure for state and local_taxes petitioner was entitled to a refund of dollar_figure from the state of new york for his tax_year in taxing authorities in new york did not issue a refund check to petitioner rather the state applied the refund due to petitioner to an outstanding new york state tax_liability respondent determined that petitioner failed to include as income for the loan proceeds distributed from the plan further respondent determined that petitioner failed to include as income the refund applied by the state of new york finally respondent determined that petitioner was liable for the negligence_penalty under sec_6662 petitioner contends that the loans are not taxable_income petitioner argues that nycers and the publications from the internal_revenue_service irs are at fault petitioner also argues that the refund from the state of new york is not income because he did not receive a refund check - opinion a loans from the plan generally when a participant receives a loan from a gualified plan the amount is considered a taxable_distribution see sec_72 a sec_72 a provides that if the aggregate balance of all outstanding loans from the plan is less than a prescribed ceiling which may never exceed dollar_figure the loan will not be treated as a distribution however a loan will be a taxable_distribution if the loan is not a home loan and by its terms does not require repayment within years see sec_72 p b the loans at issue by their terms require payments deducted biweekly from petitioner’s paycheck according to the payment schedule it would take petitioner dollar_figure years to fully repay the loans petitioner has not argued or shown that the loans served to finance the acquisition of a home used as his principal_residence therefore the loan proceeds received by petitioner in are distributions petitioner contends in the alternative that the distributions represent in part a return of his contributions and to that extent are not includable as income sec_72 provides that any deductible employee contribution made to a qualified_employer_plan shall be treated as an amount contributed by the employer which is not includable in the gross -- - income of the employee however unless the plan specifies otherwise any distribution from a qualified_employer_plan will not be treated as made from the accumulated_deductible_employee_contributions until all other_amounts to the credit of the employee have been distributed see sec_72 the record does not reflect the terms of the plan nor that the distributions were made from deductible_employee_contributions further petitioner did not establish all other_amounts not considering the deductible_employee_contributions were distributed therefore the loan proceeds received in constitute taxable_distributions to petitioner and we sustain respondent’s determination b state_income_tax refund pursuant to sec_111 if state_income_tax was deducted on a federal_income_tax return for a prior taxable_year and if such deduction resulted in a tax_benefit to the taxpayer such as a reduction of federal_income_tax for the prior taxable_year a subsequent recovery by the taxpayer of the state_income_tax must be included in the taxpayer’s gross_income for federal_income_tax purposes in the year in which the recovery is received see kadunc v commissioner tcmemo_1997_92 and cases cited therein petitioner presented no evidence to show that he did not realize a tax_benefit from the deduction of state_income_tax on - his federal_income_tax return for although petitioner did not receive the refund check the refund amount was applied to an outstanding new york state tax_liability in the amount credited against petitioner’s new york state tax_liability is included as gross_income as constructively received insofar as it was credited to petitioner’s account or set apart for him or otherwise made available to him see sec_1_451-2 income_tax regs accordingly we sustain respondent’s determination that the refund of dollar_figure of state_income_tax is includable in petitioner’s gross_income for his tax_year cc accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for the accuracy-related_penalty is equal to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of rules or regulations see sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 disregard consists of any careless reckless or intentional disregard id an exception applies to the accuracy-related_penalty when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with - - respect to such underpayment see sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs sec_1 b income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer see 85_tc_934 a taxpayer is generally charged with knowledge of the law see 99_tc_202 ignorance of the law is not always a defense to the imposition of sec_6662 a taxpayer must take reasonable steps to determine the law and apply it see id it is the taxpayer’s responsibility to establish that he or she is not liable for the accuracy-related_penalty imposed by sec_6662 see rule a 92_tc_501 petitioner argues that he relied on the version of irs publication tax guide for individuals the section regarding loans is as follows loans if you borrow money from an employer’s qualified_pension or annuity plan you may have to treat the loan as a distribution this means that you may have to include in income all or part of the amount borrowed the record demonstrates that petitioner was aware that some or all of each loan was a taxable_distribution yet he declined to include any part of the loans as income on the basis of the entire record we conclude petitioner has not established that the underpayment was due to reasonable_cause or that petitioner acted in good_faith accordingly we hold petitioner is liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule the rule computation will take into account a form w-2c corrected wage and tax statement from the city of new york
